       Case 2:21-cv-00708-SM-DMD Document 1 Filed 04/07/21 Page 1 of 5




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

CORWIN LENNIX,                         *        CIVIL ACTION NO.:
                                       *
       Plaintiff,                      *        SECTION:
                                       *
Versus                                 *        JUDGE:
                                       *
PINNACLE POLYMERS                      *        MAG. JUDGE
                                       *
       Defendant.                      *        JURY DEMAND
                                      *
*****************************************************************************

                                         COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Corwin Lennix, who

respectfully submits this Complaint and avers the following.

                                            PARTIES

   1. Plaintiff, Corwin Lennix (hereinafter “Mr. Lennix” or “Plaintiff”), a person of the full age

       of majority, and domiciled in St. John the Baptist Parish, State of Louisiana.

   2. Made Defendant is Pinnacle Polymers (hereinafter “Pinnacle,” “employer” or

       “Defendant”), a non-Louisiana limited liability company with a domicile address at 1209

       Orange Street, Wilmington, Delaware 19801 and a principal business establishment in

       Louisiana located at 1 Pinnacle Avenue, Garyville, Louisiana 70051.

                                 JURISDICTION & VENUE

   3. This court has jurisdiction over this proceeding under 28 U.S.C. § 1331, as Plaintiff’s

       claims arise under the federal law. Additionally, the Court has jurisdiction over Plaintiff’s

       state law claims under 28 U.S.C. § 1367. Venue is proper in the Eastern District of

       Louisiana, as a substantial part of the events or omissions giving rise to the claim occurred

       in this District or otherwise in accordance with 28 U.S.C. § 1391.
    Case 2:21-cv-00708-SM-DMD Document 1 Filed 04/07/21 Page 2 of 5




                                          FACTS

4. On or about April 2, 2020, Mr. Lennix felt ill while at work.

5. His manager took his temperature, presumably as a precautionary measure because of the

   COVID-19 pandemic, and informed Mr. Lennix that if he felt ill the following day that

   he should not return to work.

6. That afternoon, after work, Mr. Lennix sought care from his doctor.

7. Keneitra Brown-Mayfield, PAC at Bausey Urgent Care informed Mr. Lennix that he did

   not have a fever but that his oxygen saturation was low.

8. Mr. Lennix was given an order for a chest x-ray and was instructed to follow up the

   following day for COVID testing.

9. As requested by his employer, on or about April 3, 2020, Mr. Lennix was tested for

   COVID at Gulf Coast Occupational Medicine via a rapid test.

10. On this same day, Mr. Lennix was informed that he tested positive for COVID-19.

11. Gulf Coast Occupational Medicine also proceeded to inform Mr. Lennix’s employer that

   his test results came back positive.

12. As a result of the positive test results, Mr. Lennix was required to quarantine for 14 days.

13. The PAC at Bausey Urgent Care also informed Mr. Lennix to quarantine for 14 days.

14. Additionally, Mr. Lennix’s employer suggested that he quarantine for 14 days.

15. Based on these recommendations, Mr. Lennix quarantined for 14 days.

16. During these 14 days, while Mr. Lennix was not working, Mr. Lennix was paid his

   regular pay.

17. On or about April 13,2020, Kathleen (last name unknown), a human resources employee,

   and Charles Anderson told Mr. Lennix that he could return to work after he tested




                                             2
    Case 2:21-cv-00708-SM-DMD Document 1 Filed 04/07/21 Page 3 of 5




   negative for COVID-19.

18. Mr. Lennix was told this same information again on or about April 17, 2020.

19. Mr. Lennix informed Conner Ingram, a human resources employee, that he would get

   tested again on or about April 20, 2020 to confirm whether or not he tested positive for

   COVID-19.

20. Then, on April 20, 2020, Mr. Lennix again tested for COVID-19, and on April 21, 2020,

   he was informed that he tested negative.

21. On or about April 20, 2020, Mr. Ingram called Mr. Lennix and informed him he was

   terminated “for putting other employees in jeopardy.”

22. On or about April 28, 2020, Mr. Lennix received a letter dated April 21, 2020 which

   states the following: “Effective April 21, 2020… the base of termination is violation of

   policy and deception which was detrimental to the health of employees and put the

   employees at risk.”

23. Upon information and belief, Defendant’s reasons for termination are known to be false.

24. In fact, Mr. Lennix was terminated for attempting to take time off under the Families

   First Coronavirus Response Act, a law Congress recently passed to address the COVID-

   19 outbreak.

25. Rather than allow Mr. Lennix to quarantine for 14 days and return to work after the

   required quarantine, Defendant responded in a retaliatory fashion.

26. Additionally, Mr. Lennix did not place any of Defendant’s employees’ health in jeopardy

   as alluded to his letter of termination.

27. Rather, Mr. Lennix followed Defendant’s instructions and doctors’ orders by

   immediately leaving work, seeking care, and quarantining.




                                              3
     Case 2:21-cv-00708-SM-DMD Document 1 Filed 04/07/21 Page 4 of 5




FAMILY MEDICAL LEAVE ACT (“FMLA”) and FAMILIES FIRST CORONAVIRUS
                    RESPONSE ACT (“FFCRA”)

 28. All foregoing allegations are incorporated herein by reference.

 29. Defendant violated Plaintiff’s rights under the FMLA and the FFCRA.

 30. Defendant is an “employer,” and Plaintiff is a qualified “employee” for purposes of the

    FMLA, 29 U.S.C. § 2601, et seq.

                                          FFCRA

 31. All foregoing allegations are incorporated herein by reference.

 32. Congress passed the FFCRA in March of 2020, requiring employers with 500 or fewer

    employees to provide workers up to two weeks off at full pay, subject to certain caps, if

    directly affected by the virus.

 33. Defendant has less than 500 workers and is subject to the law.

 34. Defendant paid Plaintiff during his two weeks of quarantine, as required under the

    FFCRA; however, immediately after paying Plaintiff for this time off, he was terminated.

 35. Defendant unlawfully retaliated and otherwise discriminated against Plaintiff based on

    conduct protected by the FFCRA.

 36. Defendant's conduct was not in good faith and Defendant did not have reasonable

    grounds for believing it did not violate the FFCRA.

 37. Plaintiff’s wrongful termination was the direct and proximate cause of Plaintiff suffering

    the loss of his job and job-related benefits, such as income, and subjected him to

    emotional distress and other damages and injuries.

 38. Plaintiff is entitled to damages from Defendant under the FFCRA, including:

    compensatory damages, as well as reasonable attorney’s fees and costs, and for all other

    just and proper relief.


                                              4
       Case 2:21-cv-00708-SM-DMD Document 1 Filed 04/07/21 Page 5 of 5




   39. Because Defendant’s actions were knowing, intentional, willful, wanton, and in direct

       violation of Plaintiff’s federally protected rights pursuant to the FMLA and the FFCRA,

       Plaintiff is entitled to liquidated damages.

                                             JURY DEMAND

   40. Plaintiff requests a trial by jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, having set forth in his Complaint, Plaintiff requests that he be awarded

all available relief under the FMLA and FFCRA.




                                                      Respectfully submitted,

                                                      SANGISETTY LAW FIRM, LLC

                                                      /s/ Ravi Sangisetty___________
                                                      Ravi K. Sangisetty, BAR NO. 30709
                                                      3914 Canal Street
                                                      New Orleans, Louisiana 70119
                                                      Telephone: 504-662-1016
                                                      Facsimile: 504-662-1318
                                                      rks@sangisettylaw.com
                                                      ATTORNEYS FOR PLAINTIFF


***SERVICE WILL BE ACCOMPLISHED THROUGH WAIVER***




                                                  5
